— Order unanimously reversed, without costs, and application denied. Memorandum: Special Term erred in quashing a subpoena duces tecum issued by appellants to Marine Midland Bank directing the production of bank records *1038concerning deposits and other financial transactions of respondents. As depositors respondents have no legitimate expectation of privacy and no cognizable Fourth Amendment interest in such bank records and, therefore, lack standing to challenge the subpoena (see United States v Miller, 425 US 435, 440-445; Matter of Cappetta, 42 NY2d 1066, affg 57 AD2d 596, affg 89 Misc 2d 943; Matter of Shapiro v Chase Manhattan Bank, N.A., 53 AD2d 542; Cunningham & Earning v Nadjari, 53 AD2d 520; Matter of Democratic County Committee of Bronx County v Nadjari, 52 AD2d 70). (Appeal from order of Onondaga Supreme Court — quash subpoena.) Present — Dillon, P.J., Cardamone, Hancock, Jr., Denman and Schnepp, JJ.